Citation Nr: 1521853	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the record.  At such time, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303-313 (2007).  It is "essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2014).  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A medical examination report must contain not only clear conclusions with supporting data, but also a sufficient discussion and reasoned medical explanation connecting the two.  Stefl, 21 Vet. App. at 124; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A lay person is competent to report observable symptomatology of an illness or injury.  Barr, 21 Vet. App. at 307-308.  Service connection claims for hearing loss and tinnitus raise unique issues because the readily observable nature of these disorders means lay evidence must be considered when rendering an opinion.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to in-service acoustic trauma, in-service symptoms or tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  Thus, when providing an examination in a hearing loss or tinnitus claim, the examiner must consider and directly address the Veteran's lay statements regarding continuity of hearing loss/tinnitus symptoms through the years.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

It is also worth noting that service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "[W]here there was no evidence of the Veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  Therefore, a VA examination or opinion in connection with a hearing loss or tinnitus claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In the instant case, the Veteran has testified that, while on active duty, he was required to aid in multiple construction projects, to include the use of jackhammers and other concrete work.  He further testified that his tinnitus began while in service and has been constant since that time, worsening sometime between 1985 and 1990.  He claims his hearing loss began roughly 25 years ago.

The Veteran was afforded a VA examination in connection with his claims for service connection for hearing loss and tinnitus in May 2012.  With regard to the hearing loss claim, the examiner stated that it was less likely than not that the Veteran's present hearing loss was caused by or a result of an event in military service.  In support of this opinion, the examiner cited to the Veteran's normal hearing upon separation and a lack of scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  Thus, because this opinion relied solely on the absence of evidence in his service treatment records and the passage of time between service and claimed onset, the Board finds that this opinion is inadequate.  Specifically, it does not address the Veteran's history of in-service acoustic trauma, nor does it provide a reasoned opinion upon which the Board may evaluate the claim.

Furthermore, it is unclear whether the examiner considered the fact that the Veteran's May 1965 separation examination was conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, the Veteran's puretone threshold readings as listed in ASA units on his May 1965 separation examination report are as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
-
-10
-
LEFT
-5
-5
-5
-
0
-

After converting the readings to ISO units, the Veteran's puretone threshold readings on his May 1965 separation examination report are as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
-
-5
-
LEFT
10
5
5
-
5
-

Concerning the opinion for tinnitus, the Board finds that the opinion provided by the May 2012 examiner is also inadequate as it relies solely on a date of onset which is not related to military service.  However, the Veteran has provided competent testimony that he first noticed tinnitus while on active duty.  Further, the examiner failed to address the Veteran's history of acoustic trauma while in service.  Neither did the examiner provide a reasoned discussion supporting the opinion which the Board may rely upon in deciding the claim.  Therefore, a remand is necessary so that an opinion may be rendered that considers the Veteran's entire medical history, to include episodes of tinnitus during active military service.  

Finally, the Board acknowledges that the Veteran provided an October 2013 opinion from Dr. E. in which she stated that his hearing loss and tinnitus may be related to noise exposure while serving on active duty in the military from 1963-1965.  However, such opinion is insufficient to grant his claims as it is couched in speculative terms and does not include a rationale for the opinion.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Moreover, a medical examination report must contain not only clear conclusions with supporting data, but also a sufficient discussion and reasoned medical explanation connecting the two See Nieves-Rodriguez, supra; Stefl, supra.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the May 2012 VA examiner for an addendum opinion regarding the etiology of the Veteran's current tinnitus and hearing loss.  The claims file and a copy of this remand must be made available to the examiner.  The resulting opinion should include a notion attesting that the remand has been reviewed in full.  If the May 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner should review the entire record pertaining to the Veteran's hearing loss and tinnitus, to specifically include the conversion of the audiometric findings as noted at the May 1965 separation examination from ASA to ISO units and the Veteran's testimony regarding his in-service noise exposure, any post-service occupational and recreational noise exposure, and history of symptomatology, to include his assertions that tinnitus was first noticed during his active service and has continued since such time.

Thereafter, the VA examiner should provide the following opinions:

(A)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hearing loss is causally or etiologically related to his military service, to include his in-service noise exposure.

(B)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current tinnitus had onset in service or is otherwise related to his military service, to include his in-service noise exposure.  With regard to this question, the examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding the onset of tinnitus during military service and any continuity of symptomatology reported thereafter.  

Any opinion given should be in consideration of the Veteran's entire medical record, to include any lay testimony regarding onset of symptoms.  The requested opinions must include an adequate rationale supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.  

2. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




